[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Plaintiff Geneveia Kimball alleges that she suffered personal injury and plaintiff Ronald King alleges that he suffered damage to his property, a 1971 Ford, as a result of the negligence of the defendant, Michael Woens, against whom a default entered on January 15, 1990. The entry of a default operates as a confession by the defaulted defendant of the truth of the material facts alleged in the complaint which are essential to a judgment. Costello v. Hartford Institute of Accounting, Inc., 193 Conn. 160,161, n. 1 (1984).
Plaintiff Kimball established that as a result of the automobile collision on June 22, 1986 she was thrown into the steering wheel and suffered pain in the lower back, abdomen and legs which caused her to obtain medical treatment the day after the accident. Continuing muscle pain and weakness prevented her from returning to her job as a machine operator for a period of two weeks, and she experienced pain to a diminishing extent thereafter and was able to return to work when her factory reopened after a two-week vacation closure which followed the two weeks she was unable to work. She undertook a course of physical therapy from July 1, 1986 through July 17, 1986.
The court finds the plaintiff Kimball has proven the following damages:
Medical and therapy expenses                    $  500.00
Pain and suffering, inconvenience and discomfort 1,500.00
Lost wages                                         400.00
TOTAL                                           $2,462.00
Plaintiff King claims property damage to his 1971 Ford from the 1981 collision. An estimate for repairs in the amount of $2,600.00 was presented into evidence, however this plaintiff presented no evidence to indicate that this fifteen-year old car was worth at least that amount, and the estimate is so lacking in detail that the court finds it not to constitute credible, reliable evidence of the property damage actually incurred. No photograph of the vehicle was presented in evidence, and the court finds that plaintiff King has not discharged his burden of proof of his damages.
Judgment shall enter in favor of the plaintiff, Geneveia Kimball in the amount of $2,462.00 plus costs. CT Page 543
Judgment shall enter in favor of the defendant as to the claim of Ronald King.
BEVERLY J. HODGSON, JUDGE